In an action for assault, false imprisonment and malicious prosecution, defendants moved to dismiss for lack of prosecution. The plaintiff, in opposition, showed that his earnings were small and were devoted to the support of his wife and children, leaving an amount insufficient to pay calendar fees. The *841motion was denied on condition that plaintiff serve a note of issue and place the case on the May calendar. Order affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.